DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This Office Action is in response to amendments and arguments received on March 17, 2022. Claims 1 and 4 have been amended. Claims 7-8 have been cancelled. Claims 1-6 are now pending. This is the second Office Action on the Merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claims 1 and 4: Applicant claims  
a normal mode in which the battery is charged when a state of charge of the battery decreases to a predetermined rate; and 
a charge mode in which electric power generation by the engine is forcibly performed and charge of the battery is started even if the state of charge of the battery is higher than the predetermined rate;
Applicant claims determination that a battery state of charge, e.g. a static value determination, such as a percentage of total capacity or amp-hours. However, Applicant claims the state of charge decreases to a predetermined rate. For electrical battery applications, a rate is a measurement of change of the state of charge, (i.e. not a static measurement) such as the rate of charging or the rate of discharging, typically measured in current (Amps). It is therefore unclear if Applicant is claiming a predetermined state of charge, or a predetermined rate of charge or discharge. Corrective action or clarification is required. 
Further, Applicant claims electric power generation by the engine is forcibly performed. It is unclear in view of Applicant disclosure what sort of electric power generation performed by the engine constitutes this generation being performed “forcibly”, and how this differentiates the claimed power generation in the charge mode from when the “battery is charged” in the normal mode. Corrective action or clarification is required. 
Further, Applicant uses two different terms for what is understood to be the same thing, i.e. the battery is charged versus charge (charging?) of the battery is started. The running modes are interpreted in view of Applicant disclosure [0034] that describes both the charge mode and the normal mode as being performed by the engine, and are therefore considered to be equivalent. Mixed terminology within in the claim that refer to the same action creates confusion as to what differentiates them. Corrective action or clarification is required.
Further, Applicant claims 1 and 4 claim: 
in a case where a charging current in the charge mode exceeds a predetermined specified value,	
setting an upper limit of charging electric power based on the generated electric power in the charge mode to a value lower than an upper limit of charging electric power based on the generated electric power in the normal mode.
Applicant claims that the charging current exceeding a predetermined specified value as the controlling factor in setting an upper limit of charging electric power, however then claims that the upper limits for each mode are set based on the generated electric power of each mode. This is considered indefinite at least because it is unclear what term (i.e. charge current vs. charging electric power) is determining the upper limits of charging electric power. Further, it is unclear what units (i.e. power vs. current) is the controlling factor. 
Corrective action or clarification is required.  
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koziara et al. (US 20080150490 A1) herein Koziara, in view of Miki (US 20160311425 A1) herein Miki.
In regards to Claim 1, as best understood, Koziara discloses the following: 
1. A method for controlling a hybrid vehicle including an engine, (Fig. 1, item 24) a battery charged with electric power generated by the engine, (Fig. 1, item 14) and a motor as a drive source, (Fig. 1, item 26) 
the method comprising,
selecting one of the following operation modes by a mode switch, (see Abstract, [0018] “enhanced charging mode is a mode requested by a user (driver, operator, passenger, or the like) that increases a target for the battery 14 state of charge above the normal state of charge range.” and [0020] “the driver may request to enter the enhanced charging mode using interface device 22 on the vehicle 10. As such, the driver may enter the request by pushing a button”) the operation modes comprising:
a normal mode in which the battery is charged when a state of charge of the battery decreased to a predetermined rate; (see at least [0005] “normal operating target”) and
a charge mode in which electric power generation by the engine is forcibly performed and charge of the battery is started even if the state of charge of the battery is higher than the predetermined rate; (see at least [0018] “The target for the state of charge is increased from a normal operating target to an enhanced mode target.”) and
As best understood, Koziara does not explicitly disclose the following, which is taught by Miki:
setting, in a case where a charging current in the charge mode exceeds a predetermined specified value, (see Fig. 5 and [0060] “Itag0”) an upper limit of electric power with which the battery is charged in the charge mode to a value lower than an upper limit of the electric power with which the battery is charged in the normal mode. (see Fig. 5 and [0060]-[0063] “, input electric current IB gradually increases while the allowable value Ilim decreases”, “the permissible charging electric power value (this is represented as Win0, in the comparative example) of the battery 250 decreases at a fixed rate”)
Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to have incorporated the teachings of Miki into the invention of Koziara, with the motivation of preventing precipitation on an anode such as lithium metal in a battery when an excessive electric current is input to the battery. (Miki, [0005])
In regards to Claim 2, as best understood, Koziara does not explicitly disclose the following, which is taught by Miki: 
2. The method for controlling the hybrid vehicle according to claim 1, wherein in a case where the battery is charged with regenerative electric power generated by the motor, the upper limit of charging electric power based on the generated electric power in the charge mode is lowered according to an amount of the regenerative electric power. (see Fig. 5 and [0060]-[0063] “, input electric current IB gradually increases while the allowable value Ilim decreases”, “the permissible charging electric power value (this is represented as Win0, in the comparative example) of the battery 250 decreases at a fixed rate”)
Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to have incorporated the teachings of Miki into the invention of Koziara, with the motivation of preventing precipitation on an anode such as lithium metal in a battery when an excessive electric current is input to the battery. (Miki, [0005])
In regards to Claim 3, as best understood, Koziara does not explicitly disclose the following, which is taught by Miki: 
3. The method for controlling the hybrid vehicle according to claim 1, further comprising adjusting the upper limit according to a temperature of the battery. (see [0024] “The environmental parameters may include battery operating temperature, battery storage temperature”, “The BCM 34 compar[es] the parameters to a state of charge mode” and “The acceptable ranges may be defined based upon the predictions of the model”, and [0036] “For example, if the vehicle 10 is going to be stored for a long period and, thereafter, is going to be started in cold temperatures, the system controller 32 may set a higher enhanced mode target for the battery 14 than if the vehicle is going to be started in warm temperatures.”
Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to have incorporated the teachings of Miki into the invention of Koziara, with the motivation of preventing precipitation on an anode such as lithium metal in a battery when an excessive electric current is input to the battery. (Miki, [0005])
In regards to Claims 4-6: Claims 4-6 are the devices performing the methods of claims 1-3, respectively, and contain all the same or similar limitations as claims 1-3. Therefore claims 4-6 are rejected under the same rationale as claims 1-3, above.
Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) have been fully considered, but are not persuasive in view of newly generated 35 U.S.C. § 112(b) issues, as outlined above. Please see the above rejections for details. 
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, but are not persuasive. The Office respectfully reminds the applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to arguments on page 11 of 12 that Miki does not disclose or suggest a restriction power value, the Examiner respectfully disagrees. As discussed in the interview dated March 2, 2022, for any given battery voltage, P = I*V for that given battery voltage. This is well-known electrical theory for any DC circuit. Therefore power control and current control are directly proportional, and control of power vs. control of current are obvious derivations thereof for any given battery voltage. Therefore, even if not explicitly disclosed, the art rejection discussing limiting current is clearly suggestive of limiting power for a given battery voltage, as best understood. 
It should further be noted that this inherent electrical relationship is clearly understood by the Applicant when reading claim 1, which as claimed, limits the electric power with which the battery is charged base on the charging current. See also Applicant [0037] “The Li precipitation protection threshold set in the present embodiment is a value compared with an average charging current of the battery 4 in a predetermined time. The Li precipitation protection threshold is a threshold set to keep the amount of average charging current of the battery 4 in the predetermined time below this threshold so as to be able to prevent lithium ions from being precipitated inside the battery 4.”
It should further be noted that this principle is also clearly known to Miki at the time of filing. See at least:
[0007] “the difference value between the input electric current IB and the restriction target value Itag, and a coefficient Kp. As shown in the following Formula (A), the term is subtracted from a base electric power Winb that is a basis of the upper limit of charging electric power, and thereby, a permissible charging electric power value Win is set” 
[0042] “ECU 300 sets a permissible charging electric power value Win indicating a limiting value of the charging electric power to the battery 250, and a permissible discharging electric power value Wout indicating a limiting value of the discharging electric power from the battery 250.”
[0063] “At time t13, the input electric current IB falls below the restriction target value Itag0 again (IB<Itag0). Then, the regeneration restriction is ended, and therefore, the permissible charging electric power value Win0 returns to an ordinary value (a value equivalent to the value before time t1).”
Therefore, Miki clearly suggests this, as cited, and this argument is not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

June 8, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669